In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-33V
                                    Filed: October 13, 2016
                                        UNPUBLISHED

****************************
GLORIA GUERRERO,                          *
                                          *
                     Petitioner,          *     Joint Stipulation on Damages;
v.                                        *     Influenza (“Flu”) Vaccine;
                                          *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                       *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On January 7, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered Guillain-Barré Syndrome (“GBS”)
after receiving the influenza vaccine on October 16, 2014. Petition at 1; see also
Stipulation, filed Oct. 13, 2016, at ¶¶ 1-2, 4. Petitioner further alleged that she suffered
the residual effects of her injuries for more than six months and that she has not filed a
civil suit or received compensation for her injury, alleged as vaccine caused. Petition at
¶¶ 18-19; see also Stipulation at ¶ 4-5. “Respondent denies that the flu vaccine caused
petitioner’s Guillain-Barré Syndrome, any other injury, or her current disabilities.”
Stipulation at ¶ 6.

       Nevertheless, on October 13, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive a payment of $230,923.50
as follows:

        a. a lump sum payment of $226,389.30 in the form of a check payable solely to
petitioner, Gloria Guerrero;

        b. a lump sum payment of $4,534.20 in the form of a check payable jointly to
petitioner, Gloria Guerrero and Presbyterian Centennial Care:

                                    Presbyterian Centennial Care
                                          P.O. Box 27489
                               Albuquerque, New Mexico 87125-7489
                                        Tax ID #: XX-XXXXXXX
                                  Attn: Member ID #: 105812837-00

representing compensation for satisfaction of the State of New Mexico Medicaid lien.3
Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3   Petitioner agrees to endorse this payment to the State of New Mexico.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2